UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2007 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission Exact name of registrant as specified in its charter IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 333-90553 MIDAMERICAN FUNDING, LLC 47-0819200 (An Iowa Limited Liability Company) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 333-15387 MIDAMERICAN ENERGY COMPANY 42-1425214 (An Iowa Corporation) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 (515) 242-4300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90days. MidAmerican Funding, LLC Yes £No T MidAmerican Energy Company Yes TNo £ Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, or non-accelerated filers. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer T Indicate by check mark whether either registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT As of October31, 2007, all of the member’s equity of MidAmerican Funding, LLC was held by its parent company, MidAmerican Energy Holdings Company. As of October31, 2007, all 70,980,203 outstanding shares of MidAmerican Energy Company’s voting stock were held by its parent company, MHC Inc., a direct, wholly owned subsidiary of MidAmerican Funding, LLC. MidAmerican Funding, LLC (“MidAmerican Funding”) and MidAmerican Energy Company (“MidAmerican Energy”) separately file this combined Form10-Q. Information relating to each individual registrant is filed by such registrant on its own behalf. Except for its subsidiary, MidAmerican Energy makes no representation as to information relating to any other subsidiary of MidAmerican Funding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 39 Item6. Exhibits 39 Signatures 40 Exhibit Index 41 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. MidAmerican Energy Company and Subsidiary Report of Independent Registered Public Accounting Firm 4 Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Comprehensive Income 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 MidAmerican Funding, LLC and Subsidiaries Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets 17 Consolidated Statements of Operations 18 Consolidated Statements of Comprehensive Income 19 Consolidated Statements of Cash Flows 20 Notes to Consolidated Financial Statements 21 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholder MidAmerican Energy Company Des Moines, Iowa We have reviewed the accompanying consolidated balance sheet of MidAmerican Energy Company and subsidiary (the “Company”) as of September30, 2007, and the related consolidated statements of operations and comprehensive income for the three-month and nine-month periods ended September30, 2007 and 2006, and of cash flows for the nine-month periods ended September30, 2007 and 2006. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet and consolidated statement of capitalization of MidAmerican Energy Company and subsidiary as of December31, 2006, and the related consolidated statements of operations, comprehensive income, retained earnings, and cash flows for the year then ended (not presented herein); and in our report dated February27, 2007, we expressed an unqualified opinion on those consolidated financial statements, which included an explanatory paragraph related to the adoption of Statement of Financial Accounting Standards No.158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R). In our opinion, the information set forth in the accompanying consolidated balance sheet as of December31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Des Moines, Iowa November 2, 2007 4 MIDAMERICAN ENERGY COMPANY AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) As of September30, December31, 2007 2006 ASSETS Utility Plant, Net Electric $ 6,833 $ 6,366 Gas 1,063 1,031 7,896 7,397 Accumulated depreciation and amortization (3,180 ) (3,261 ) 4,716 4,136 Construction work in progress 570 867 5,286 5,003 Current Assets Cash and cash equivalents 258 9 Short-term investments 40 15 Receivables, net 421 394 Inventories 124 113 Other 41 163 884 694 Investments and Nonregulated Property, Net 437 410 Regulatory Assets 258 273 Other Assets 111 130 Total Assets $ 6,976 $ 6,510 CAPITALIZATION AND LIABILITIES Capitalization Common shareholder’s equity $ 2,234 $ 1,951 MidAmerican Energy preferred securities 30 30 Long-term debt, excluding current portion 2,469 1,819 4,733 3,800 Current Liabilities Current portion of long-term debt - 2 Accounts payable 274 498 Taxes accrued 86 99 Interest accrued 38 33 Other 111 171 509 803 Other Liabilities Deferred income taxes 481 471 Investment tax credits 38 41 Asset retirement obligations 178 173 Regulatory liabilities 785 989 Other 252 233 1,734 1,907 Total Capitalization and Liabilities $ 6,976 $ 6,510 The accompanying notes are an integral part of these financial statements. 5 MIDAMERICAN ENERGY COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions) Three Months Nine Months EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 Operating Revenues Regulated electric $ 537 $ 494 $ 1,484 $ 1,370 Regulated gas 146 153 854 778 Nonregulated 299 119 849 419 982 766 3,187 2,567 Operating Expenses Regulated: Cost of fuel, energy and capacity 184 199 557 517 Cost of gas sold 110 113 684 619 Other operating expenses 105 101 305 288 Maintenance 44 34 129 105 Depreciation and amortization 70 58 215 219 Property and other taxes 22 24 72 73 535 529 1,962 1,821 Nonregulated: Cost of sales 272 104 783 392 Other 4 4 13 11 276 108 796 403 Total operating expenses 811 637 2,758 2,224 Operating Income 171 129 429 343 Non-Operating Income Interest and dividend income 5 1 7 6 Allowance for equity funds 9 10 31 25 Other income 3 3 7 6 Other expense - - (2 ) (2 ) 17 14 43 35 Fixed Charges Interest on long-term debt 35 21 87 68 Other interest expense 1 3 8 8 Allowance for borrowed funds (3 ) (4 ) (14 ) (11 ) 33 20 81 65 Income Before Income Taxes 155 123 391 313 Income Taxes 45 39 115 96 Net Income 110 84 276 217 Preferred Dividends - - 1 1 Earnings on Common Stock $ 110 $ 84 $ 275 $ 216 The accompanying notes are an integral part of these financial statements. 6 MIDAMERICAN ENERGY COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In millions) Three Months Nine Months EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 Earnings on Common Stock $ 110 $ 84 $ 275 $ 216 Other Comprehensive Income (Loss) Unrealized gains (losses) on cash flow hedges: Unrealized gains (losses) during period - Before income taxes (1 ) (7 ) 16 (7 ) Income tax (expense) benefit 1 3 (6 ) 3 - (4 ) 10 (4 ) Less realized gains reflected in earnings on common stock during period - Before income taxes 1 - 1 - Income tax expense - 1 - 1 - Other comprehensive income (loss) (1 ) (4 ) 9 (4 ) Comprehensive Income $ 109 $ 80 $ 284 $ 212 The accompanying notes are an integral part of these financial statements. 7 MIDAMERICAN ENERGY COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Nine Months EndedSeptember30, 2007 2006 Net Cash Flows From Operating Activities Net income $ 276 $ 217 Adjustments to reconcile net income to net cash provided: Depreciation and amortization 215 220 Deferred income taxes and investment tax credit, net 13 (3 ) Amortization of other assets and liabilities 21 19 Impact of changes in working capital - Receivables, net (28 ) 172 Inventories (10 ) (15 ) Accounts payable 17 (125 ) Taxes accrued 6 15 Other current assets and liabilities 10 33 Other, net (9 ) (13 ) Net cash provided by operating activities 511 520 Net Cash Flows From Investing Activities Utility construction expenditures (879 ) (514 ) Purchases of available-for-sale securities (477 ) (518 ) Proceeds from sales of available-for-sale securities 442 534 Other, net 8 8 Net cash used in investing activities (906 ) (490 ) Net Cash Flows From Financing Activities Dividends paid (1 ) (1 ) Issuance of long-term debt, net of issuance cost 646 - Retirement of long-term debt (1 ) (160 ) Net increase in notes payable - 70 Other - (6 ) Net cash provided by (used in) financing activities 644 (97 ) Net Increase (Decrease) in Cash and Cash Equivalents 249 (67 ) Cash and Cash Equivalents at Beginning of Period 9 71 Cash and Cash Equivalents at End of Period $ 258 $ 4 The accompanying notes are an integral part of these financial statements. 8 MIDAMERICAN ENERGY COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) General MidAmerican Energy Company (“MidAmerican Energy”) is a public utility with electric and natural gas operations and is the principal subsidiary of MHC Inc. (“MHC”). MHC is a holding company that conducts no business other than the ownership of its subsidiaries, and it has the following nonregulated subsidiaries: InterCoast Capital Company, MidAmerican Services Company, Midwest Capital Group, Inc. and MEC Construction Services Co. MHC is the direct wholly owned subsidiary of MidAmerican Funding, LLC (“MidAmerican Funding”), which is an Iowa limited liability company with MidAmerican Energy Holdings Company (“MidAmerican Energy Holdings”) as its sole member. MidAmerican Energy Holdings is a consolidated subsidiary of Berkshire Hathaway Inc. The accompanying unaudited Consolidated Financial Statements have been prepared by MidAmerican Energy in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules and regulations of the Securities and Exchange Commission for interim financial statements. Accordingly, they do not include all of the disclosures required for annual financial statements. In the opinion of MidAmerican Energy, all adjustments, consisting of normal recurring adjustments, have been made to present fairly its financial position, results of operations and changes in cash flows for the periods presented. Although MidAmerican Energy believes that the disclosures contained herein are adequate to make the information presented not misleading, it is suggested that these financial statements be read in conjunction with the Consolidated Financial Statements and the notes thereto included in MidAmerican Energy’s latest Annual Report on Form10-K. The accompanying unaudited Consolidated Financial Statements include the accounts of MidAmerican Energy and the subsidiary in which it holds a controlling financial interest. All intercompany accounts and transactions have been eliminated, other than those between rate-regulated operations. The preparation of the unaudited Consolidated Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results may differ from the estimates used in preparing the unaudited Consolidated Financial Statements. Note2 of Notes to Consolidated Financial Statements included in MidAmerican Energy’s Annual Report on Form 10-K for the year ended December31, 2006, describes the most significant accounting estimates and policies used in the preparation of the Consolidated Financial Statements. There have been no significant changes in MidAmerican Energy’s assumptions regarding significant accounting policies during the first nine months of 2007, except as described in Note2. (2) New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No.109”(“FIN48”). MidAmerican Energy adopted the provisions of FIN48 effective January1, 2007. Under FIN48, tax benefits are recognized only for tax positions that are more likely than not to be sustained upon examination by tax authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50% likely to be realized upon ultimate settlement. Unrecognized tax benefits are tax benefits claimed in MidAmerican Energy’s tax returns that do not meet these recognition and measurement standards. As of January1, 2007, MidAmerican Energy had $25million of unrecognized tax benefits. Of this amount, MidAmerican Energy recognized a net increase in the liability for unrecognized tax benefits of $11million as a cumulative effect of adopting FIN48, which was offset by reductions in beginning retained earnings of $1million and deferred income tax liabilities of $9million and an increase in regulatory assets of $1million in the Consolidated Balance Sheet. The remaining $14million had been previously accrued under Statement of Financial Accounting Standards (“SFAS”) No.5, “Accounting for Contingencies,” or SFAS No.109, “Accounting for Income Taxes.” Unrecognized tax benefits are included in other liabilities – other in the Consolidated Balance Sheet. 9 Included in the $25million is $14million of net unrecognized tax benefits that, if recognized, would have an impact on the effective tax rate. The remaining unrecognized tax benefits relate to tax positions for which ultimate deductibility is highly certain but for which there is uncertainty as to the timing of such deductibility. Recognition of these tax benefits, other than applicable interest and penalties, would not affect MidAmerican Energy’s effective tax rate. MidAmerican Energy recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense. As of January1, 2007, MidAmerican Energy had $4million accrued for the payment of interest, which is included in unrecognized tax benefits. MidAmerican Energy’s ultimate parent company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions. The U.S. Internal Revenue Service has closed its examination of income tax returns that include MidAmerican Energy through 2003. In addition, open tax years related to a number of state jurisdictions remain subject to examination. During the nine-month period ended September30, 2007, there were no material changes to the liability for uncertain tax positions. In February 2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and FinancialLiabilities - including an amendment of FASB Statement No.115” (“SFAS No.159”). SFAS No.159 permits entities to elect to measure many financial instruments and certain other items at fair value. Upon adoption of SFAS No.159, an entity may elect the fair value option for eligible items that exist at the adoption date. Subsequent to the initial adoption, the election of the fair value option may only be made at initial recognition of the asset or liability or upon a re-measurement event that gives rise to new-basis accounting. The decision about whether to elect the fair value option is applied on an instrument-by-instrument basis, is irrevocable and is applied only to an entire instrument and not only to specified risks, cash flows or portions of that instrument. SFAS No.159 does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value nor does it eliminate disclosure requirements included in other accounting standards. SFAS No.159 is effective for fiscal years beginning after November15, 2007. MidAmerican Energy and MidAmerican Funding do not anticipate electing the fair value option for any existing eligible items. However, each will continue to evaluate items on a case by case basis for consideration of the fair value option. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS No.157”). SFAS No.157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS No.157 does not impose fair value measurements on items not already accounted for at fair value; rather it applies, with certain exceptions, to other accounting pronouncements that either require or permit fair value measurements. SFAS No.157 is effective for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. MidAmerican Energy and MidAmerican Funding are currently evaluating the impact of adopting SFAS No.157 on their respective consolidated financial position and results of operations. (3) Risk Management MidAmerican Energy is exposed to loss of net income, cash flows and asset values due to market risk, including: 1)changes in the market price of gas, electricity and fuel used in its regulated and nonregulated businesses, 2)variations in the severity of weather conditions from normal, and 3)changes in interest rates. To manage these exposures, MidAmerican Energy enters into various financial derivative instruments, including futures, swaps, options and forward physical contracts. Through the functioning of a risk oversight committee, senior management provides the overall direction, structure, conduct and control of MidAmerican Energy’s risk management activities, including authorization and communication of risk management policies and procedures, the use of financial derivative instruments, strategic hedging program guidelines, appropriate market and credit risk limits, and appropriate systems for recording, monitoring and reporting the results of transactional and risk management activities. 10 The following table summarizes the various derivative mark-to-market positions included in the Consolidated Balance Sheet as of September30, 2007 (in millions): Accumulated Regulatory Other Derivative Net Assets (Liabilities) Net Assets Comprehensive Assets Liabilities Net (Liabilities) Loss (1) Regulated electric $ 16 $ (5 ) $ 11 $ (11 ) $ - Regulated gas 1 (21 ) (20 ) 20 - Nonregulated 17 (22 ) (5 ) - 5 Total $ 34 $ (48 ) $ (14 ) $ 9 $ 5 Current $ 26 $ (44 ) $ (18 ) Non-current 8 (4 ) 4 Total $ 34 $ (48 ) $ (14 ) (1) Before income taxes. The following table summarizes the various derivative mark-to-market positions included in the Consolidated Balance Sheet as of December31, 2006 (in millions): Accumulated Regulatory Other Derivative Net Assets (Liabilities) Net Assets Comprehensive Assets Liabilities Net (Liabilities) Loss (1) Regulated electric $ 36 $ (14 ) $ 22 $ (22 ) $ - Regulated gas 2 (45 ) (43 ) 36 - Nonregulated 35 (56 ) (21 ) - 20 Total $ 73 $ (115 ) $ (42 ) $ 14 $ 20 Current $ 67 $ (109 ) $ (42 ) Non-current 6 (6 ) - Total $ 73 $ (115 ) $ (42 ) (1) Before income taxes. (4) Rate Matters The Iowa Utilities Board (“IUB”) has approved a series of settlement agreements between MidAmerican Energy, the Iowa Office of Consumer Advocate (“OCA”) and other intervenors, under which MidAmerican Energy has agreed not to seek a general increase in electric base rates to become effective prior to January1, 2014, unless its Iowa jurisdictional electric return on equity for any year covered by the applicable agreement falls below 10%, computed as prescribed in each respective agreement. Prior to filing for a general increase in electric rates, MidAmerican Energy is required to conduct 30 days of good faith negotiations with the signatories to the settlement agreements to attempt to avoid a general increase in such rates. As a party to the settlement agreements, the OCA has agreed not to request or support any decrease in MidAmerican Energy’s Iowa electric base rates to become effective prior to January1, 2014. The settlement agreements specifically allow the IUB to approve or order electric rate design or cost of service rate changes that could result in changes to rates for specific customers as long as such changes do not result in an overall increase in revenues for MidAmerican Energy. 11 The settlement agreements also each provide that revenues associated with Iowa retail electric returns on equity within specified ranges will be shared with customers and that the portion assigned to customers will be recorded as a regulatory liability. The following table summarizes the ranges of Iowa electric returns on equity subject to revenue sharing under each settlement agreement, the percent of revenues within those ranges to be assigned to customers, and the method by which the liability to customers will be settled. Range of Iowa Electric Customers’ Return on Share of Date Approved Years Equity Subject Revenues Method to be Used to by the IUB Covered to Sharing Within Range Settle Liability to Customers December 21, 2001 2001-2005 12% - 14% 50% Credits against the cost of new generation plant in Iowa Above 14% 83.33% October17,2003 2006-2010 11.75% - 13% 40% Credits against the cost of new generation plant in Iowa 13% - 14% 50% Above 14% 83.3% January31,2005 2011 Same as 2006 - 2010 Credits to customer bills in 2012 April 18,2006 2012 Same as 2006 - 2010 Credits to customer bills in 2013 July27,2007 2013 Same as 2006 - 2010 (1) Credits against the cost of wind-powered generation projects covered by this agreement (1) If a rate case is filed pursuant to the 10% threshold, as discussed above, the revenue sharing arrangement for 2013 is changed such that the amount to be shared with customers will be 83.3% of revenues associated with Iowa operating income in excess of electric returns on equity allowed by the IUB as a result of the rate case. Under the 2007 settlement agreement, effective January1, 2007, through December31, 2013 (or December31, 2012, in the event there is a rate increase in 2013), MidAmerican Energy has reduced its funding into the Quad Cities Station’s decommissioning trusts from the 2006 level of $8million annually to a new level of $2million annually. The difference will be used to reduce electric base rates in 2008 and 2009 for MidAmerican Energy’s residential customers in eastern and southern Iowa service territories previously served by two of MidAmerican Energy’s predecessor companies. To the extent the reduction in funding exceeds the annual amount needed to implement these rate reductions, as approved by the IUB, the excess will be used during the period 2007 through 2013 (or 2007 through 2012 in the event there is a rate increase in 2013), to reduce MidAmerican Energy’s investment in Walter Scott, Jr. Energy Center Unit No.4 (“WSEC Unit4”), formerly Council Bluffs Energy Center Unit No.4. The regulatory liabilities created by the settlement agreements have been and are currently recorded as a regulatory charge in depreciation and amortization expense when the liability is accrued. As a result of the credits applied to generating plant balances when the related plant is placed in service, depreciation expense is reduced over the life of the plant. On June1, 2007, WSEC Unit4 was placed in service. Accordingly, the January1, 2007 balance of the revenue sharing liability, plus the related interest accrued in 2007, was applied against the cost of WSEC Unit4 in utility plant in service. 12 The change in the balance of the regulatory liability is summarized as follows (in millions): Balance, January1, 2007 $ 259 Current year revenue sharing 29 Interest costs 5 Amounts applied to utility plant in service (264 ) Balance, September30, 2007 $ 29 (5) Employee Benefit Plans MidAmerican Energy sponsors a noncontributory defined benefit pension plan covering substantially all employees of MidAmerican Energy Holdings and its domestic energy subsidiaries other than PacifiCorp. MidAmerican Energy also sponsors certain postretirement health care and life insurance benefits covering substantially all retired employees of MidAmerican Energy Holdings and its domestic energy subsidiaries other than PacifiCorp. The components of net periodic benefit cost for these plans were as follows (in millions): Three Months Nine Months EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 Pension Service cost $ 8 $ 7 $ 20 $ 19 Interest cost 10 10 29 29 Expected return on plan assets (12 ) (10 ) (32 ) (29 ) Net amortization 1 1 3 3 Net periodic benefit cost $ 7 $ 8 $ 20 $ 22 Other Postretirement Service cost $ 1 $ 2 $ 5 $ 5 Interest cost 2 4 11 11 Expected return on plan assets (2 ) (3 ) (11 ) (8 ) Net amortization 1 1 2 3 Net periodic benefit cost $ 2 $ 4 $ 7 $ 11 MidAmerican Energy expects to contribute $6million and $12million in 2007 to its pension and other postretirement plans, respectively. As of September30, 2007, $5million and $12million of contributions had been made to the pension and other postretirement plans, respectively. (6) Segment Information MidAmerican Energy has identified two reportable operating segments: regulated electric and regulated gas. The regulated electric segment derives most of its revenue from regulated retail sales of electricity to residential, commercial, and industrial customers and from wholesale sales to other utilities. The regulated gas segment derives most of its revenue from regulated retail sales of natural gas to residential, commercial, and industrial customers and also obtains significant revenues by transporting gas owned by others through its distribution system. Pricing for regulated electric and gas sales are established separately by regulatory agencies; therefore, management also reviews each segment separately to make decisions regarding allocation of resources and in evaluating performance. Common operating costs, interest income, interest expense and income tax expense are allocated to each segment based on MidAmerican Energy allocators most related to the nature of the cost. “Nonregulated and other” in the tables below consists principally of nonregulated gas and electric activities. 13 The following tables provide information on a reportable operating segment basis (in millions): Three Months Nine Months EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 Segment Profit Information Operating revenues: Regulated electric $ 537 $ 494 $ 1,484 $ 1,370 Regulated gas 146 153 854 778 Nonregulated and other 299 119 849 419 Total $ 982 $ 766 $ 3,187 $ 2,567 Operating income: Regulated electric $ 157 $ 126 $ 346 $ 308 Regulated gas (7 ) (6 ) 35 24 Nonregulated and other 21 9 48 11 Total $ 171 $ 129 $ 429 $ 343 Earnings on common stock: Regulated electric $ 103 $ 84 $ 231 $ 197 Regulated gas (5 ) (6 ) 17 11 Nonregulated and other 12 6 27 8 Total $ 110 $ 84 $ 275 $ 216 As of September30, December31, 2007 2006 Segment Asset Information Total assets: Regulated electric $ 5,918 $ 5,485 Regulated gas 867 923 Nonregulated and other 191 102 Total $ 6,976 $ 6,510 14 (7) Walter Scott, Jr. Energy Center WSEC Unit4, a 790-megawatt (“MW”) (accredited capacity) supercritical, coal-fired generating plant, began commercial operation on June1, 2007. MidAmerican Energy operates the plant and holds an undivided ownership interest of 59.66%, or approximately 471MW, as a tenant in common with the other owners of the plant. MidAmerican Energy accounts for, and provided financing for, its proportional share of the plant. Operating costs of WSEC Unit4 are assigned to joint owners based on ownership percentage or energy produced, depending on the nature of the cost, and MidAmerican Energy’s share of those costs is included in operating expenses on the Consolidated Statements of Operations. In conjunction with WSEC Unit4 being placed in service, certain Consolidated Balance Sheet classifications were impacted, the most significant of which was the transfer of $710million from construction work in progress to electric utility plant. Additionally, as discussed in Note4, $264million was transferred from the revenue sharing regulatory liability to electric utility plant in accordance with the related Iowa regulatory settlement agreements. (8) Long-Term Debt On June29, 2007, MidAmerican Energy issued $400million of 5.65% Senior Notes due July15, 2012, and $250million of 5.95% Senior Notes due July15, 2017. The proceeds are being used by MidAmerican Energy to pay construction costs of its interest in WSEC Unit4 and its wind projects in Iowa, to repay short-term indebtedness and for general corporate purposes. 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Managers and Member MidAmerican Funding, LLC Des Moines, Iowa We have reviewed the accompanying consolidated balance sheet of MidAmerican Funding, LLC and subsidiaries (the “Company”) as of September30, 2007, and the related consolidated statements of operations and comprehensive income for the three-month and nine-month periods ended September30, 2007 and 2006, and of cash flows for the nine-month periods ended September30, 2007 and 2006. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet and consolidated statement of capitalization of MidAmerican Funding, LLC and subsidiaries as of December31, 2006, and the related consolidated statements of operations, comprehensive income, retained earnings, and cash flows for the year then ended (not presented herein); and in our report dated February27, 2007, we expressed an unqualified opinion on those consolidated financial statements, which included an explanatory paragraph related to the adoption of Statement of Financial Accounting Standards No.158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R). In our opinion, the information set forth in the accompanying consolidated balance sheet as of December31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Des Moines, Iowa November 2, 2007 16 MIDAMERICAN FUNDING, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) As of September30, December31, 2007 2006 ASSETS Utility Plant, Net Electric $ 6,833 $ 6,366 Gas 1,063 1,031 7,896 7,397 Accumulated depreciation and amortization (3,180 ) (3,261 ) 4,716 4,136 Construction work in progress 570 867 5,286 5,003 Current Assets Cash and cash equivalents 259 9 Short-term investments 40 15 Receivables, net 427 391 Inventories 124 113 Other 42 163 892 691 Investments and Nonregulated Property, Net 453 427 Goodwill 1,270 1,270 Regulatory Assets 258 273 Other Assets 110 130 Total Assets $ 8,269 $ 7,794 CAPITALIZATION AND LIABILITIES Capitalization Member’s equity $ 2,776 $ 2,514 MidAmerican Energy preferred securities 30 30 Long-term debt, excluding current portion 3,169 2,519 5,975 5,063 Current Liabilities Note payable to affiliate 39 3 Current portion of long-term debt - 2 Accounts payable 274 493 Taxes accrued 86 98 Interest accrued 43 48 Other 111 172 553 816 Other Liabilities Deferred income taxes 472 468 Investment tax credits 38 41 Asset retirement obligations 178 173 Regulatory liabilities 785 989 Other 268 244 1,741 1,915 Total Capitalization and Liabilities $ 8,269 $ 7,794 The accompanying notes are an integral part of these financial statements 17 MIDAMERICAN FUNDING, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions) Three Months Nine Months EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 Operating Revenues Regulated electric $ 537 $ 494 $ 1,484 $ 1,370 Regulated gas 146 153 854 778 Nonregulated 302 120 855 422 985 767 3,193 2,570 Operating Expenses Regulated: Cost of fuel, energy and capacity 184 199 557 517 Cost of gas sold 110 113 684 619 Other operating expenses 105 101 305 288 Maintenance 44 34 129 105 Depreciation and amortization 70 58 215 219 Property and other taxes 22 24 72 73 535 529 1,962 1,821 Nonregulated: Cost of sales 272 104 784 393 Other 7 4 18 13 279 108 802 406 Total operating expenses 814 637 2,764 2,227 Operating Income 171 130 429 343 Non-Operating Income Interest and dividend income 5 1 7 6 Allowance for equity funds 9 10 31 25 Other income 3 4 8 53 Other expense - (1 ) (2 ) (7 ) 17 14 44 77 Fixed Charges Interest on long-term debt 47 32 122 103 Other interest expense 1 4 9 10 Preferred dividends of subsidiaries - - 1 1 Allowance for borrowed funds (3 ) (4 ) (14 ) (11 ) 45 32 118 103 Income Before Income Taxes 143 112 355 317 Income Taxes 39 33 100 94 Net Income $ 104 $ 79 $ 255 $ 223 The accompanying notes are an integral part of these financial statements. 18 MIDAMERICAN FUNDING, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In millions) Three Months Nine Months EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 Net Income $ 104 $ 79 $ 255 $ 223 Other Comprehensive Income (Loss) Unrealized gains on available-for-sale securities: Unrealized gains during period - Before income taxes - - - 32 Income tax expense - - - (11 ) - - - 21 Less realized gains reflected in net income during period - Before income taxes - - - 32 Income tax expense - - - (11 ) - - - 21 Net unrealized gains - Unrealized gains (losses) on cash flow hedges: Unrealized gains (losses) during period - Before income taxes (1 ) (7 ) 16 (7 ) Income tax (expense) benefit 1 3 (6 ) 3 - (4 ) 10 (4 ) Less realized gains reflected in net income during period - Before income taxes 1 - 1 - Income tax expense - 1 - 1 - Net unrealized gains (losses) (1 ) (4 ) 9 (4 ) Other comprehensive income (loss) (1 ) (4 ) 9 (4 ) Comprehensive Income $ 103 $ 75 $ 264 $ 219 The accompanying notes are an integral part of these financial statements. 19 MIDAMERICAN FUNDING, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September30, 2007 2006 Net Cash Flows From Operating Activities Net income $ 255 $ 223 Adjustments to reconcile net income to net cash provided: Depreciation and amortization 215 220 Deferred income taxes and investment tax credit, net 12 (2 ) Amortization of other assets and liabilities 21 15 Gain on sale of securities, assets and other investments - (36 ) Impact of changes in working capital - Receivables, net (36 ) 183 Inventories (10 ) (15 ) Accounts payable 21 (132 ) Taxes accrued 7 13 Other current assets and liabilities (2 ) 21 Other, net (7 ) (12 ) Net cash provided by operating activities 476 478 Net Cash Flows From Investing Activities Utility construction expenditures (879 ) (514 ) Purchases of available-for-sale securities (477 ) (518 ) Proceeds from sales of available-for-sale securities 442 562 Proceeds from sales of assets and other investments - 10 Other, net 7 7 Net cash used in investing activities (907 ) (453 ) Net Cash Flows From Financing Activities Issuance of long-term debt, net of issuance cost 646 - Retirement of long-term debt (1 ) (160 ) Net increase in note payable to affiliate 36 4 Net increase in notes payable - 70 Other - (6 ) Net cash provided by (used in) financing activities 681 (92 ) Net Increase (Decrease) in Cash and Cash Equivalents 250 (67 ) Cash and Cash Equivalents at Beginning of Period 9 71 Cash and Cash Equivalents at End of Period $ 259 $ 4 The accompanying notes are an integral part of these financial statements. 20 MIDAMERICAN FUNDING, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) General MidAmerican Funding, LLC (“MidAmerican Funding”) is an Iowa limited liability company with MidAmerican Energy Holdings Company as its sole member. MidAmerican Energy Holdings Company is a consolidated subsidiary of Berkshire Hathaway Inc. MidAmerican Funding’s direct, wholly owned subsidiary is MHC Inc. (“MHC”), which constitutes substantially all of MidAmerican Funding’s assets, liabilities and business activities except those related to MidAmerican Funding’s long-term debt securities. MHC, MidAmerican Funding and MidAmerican Energy Holdings Company are holding companies headquartered in Des Moines, Iowa. MHC conducts no business other than the ownership of its subsidiaries. MHC’s principal subsidiary is MidAmerican Energy Company, a public utility with electric and natural gas operations. MHC’s nonregulated, direct, wholly owned subsidiaries include InterCoast Capital Company, Midwest Capital Group, Inc., MidAmerican Services Company and MEC Construction Services Co. The accompanying unaudited Consolidated Financial Statements have been prepared by MidAmerican Funding in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules and regulations of the Securities and Exchange Commission for interim financial statements. Accordingly, they do not include all of the disclosures required for annual financial statements. In the opinion of MidAmerican Funding, all adjustments, consisting of normal recurring adjustments, have been made to present fairly its financial position, results of operations and changes in cash flows for the periods presented. Although MidAmerican Funding believes that the disclosures contained herein are adequate to make the information presented not misleading, it is suggested that these financial statements be read in conjunction with the Consolidated Financial Statements and the notes thereto included in MidAmerican Funding’s latest Annual Report on Form10-K. The accompanying unaudited Consolidated Financial Statements include the accounts of MidAmerican Funding and its subsidiaries in which it holds a controlling financial interest. All intercompany accounts and transactions have been eliminated, other than those between rate-regulated operations. The preparation of the unaudited Consolidated Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results may differ from the estimates used in preparing the unaudited Consolidated Financial Statements. Note2 of Notes to Consolidated Financial Statements included in MidAmerican Funding’s Annual Report on Form 10-K for the year ended December31, 2006, describes the most significant accounting estimates and policies used in the preparation of the Consolidated Financial Statements. There have been no significant changes in MidAmerican Funding’s assumptions regarding significant accounting policies during the first nine months of 2007, except as described in Note2. (2) New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No.109”(“FIN48”). MidAmerican Funding adopted the provisions of FIN48 effective January1, 2007. Under FIN48, tax benefits are recognized only for tax positions that are more likely than not to be sustained upon examination by tax authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50% likely to be realized upon ultimate settlement. Unrecognized tax benefits are tax benefits claimed in MidAmerican Funding’s tax returns that do not meet these recognition and measurement standards. 21 As of January1, 2007, MidAmerican Funding had $33million of unrecognized tax benefits. Of this amount, MidAmerican Funding recognized a net increase in the liability for unrecognized tax benefits of $16million as a cumulative effect of adopting FIN48, which was offset by reductions in beginning retained earnings of $2million and deferred income tax liabilities of $13million and an increase in regulatory assets of $1million in the Consolidated Balance Sheet. The remaining $17million had been previously accrued under Statement of Financial Accounting Standards (“SFAS”) No.5, “Accounting for Contingencies,” or SFAS No.109, “Accounting for Income Taxes.” Unrecognized tax benefits are included in other liabilities – other in the Consolidated Balance Sheet. Included in the $33million is $19million of net unrecognized tax benefits that, if recognized, would have an impact on the effective tax rate. The remaining unrecognized tax benefits relate to tax positions for which ultimate deductibility is highly certain but for which there is uncertainty as to the timing of such deductibility. Recognition of these tax benefits, other than applicable interest and penalties, would not affect MidAmerican Funding’s effective tax rate. MidAmerican Funding recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense. As of January1, 2007, MidAmerican Funding had $5million accrued for the payment of interest, which is included in unrecognized tax benefits. MidAmerican Funding’s ultimate parent company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions. The U.S. Internal Revenue Service has closed its examination of income tax returns that include MidAmerican Funding through 2003. In addition, open tax years related to a number of state jurisdictions remain subject to examination. During the nine-month period ended September30, 2007, there were no material changes to the liability for uncertain tax positions. Refer to Note2 of MidAmerican Energy’s Notes to Consolidated Financial Statements for additional disclosure of new accounting pronouncements. (3) Risk Management Refer to Note3 of MidAmerican Energy’s Notes to Consolidated Financial Statements for information regarding MidAmerican Funding’s risk management. (4) Rate Matters Refer to Note4 of MidAmerican Energy’s Notes to Consolidated Financial Statements for information regarding MidAmerican Funding’s rate matters. (5) Employee Benefit Plans Refer to Note5 of MidAmerican Energy’s Notes to Consolidated Financial Statements for information regarding MidAmerican Funding’s employee benefit plans. (6) Segment Information MidAmerican Funding has identified two reportable operating segments: regulated electric and regulated gas. The regulated electric segment derives most of its revenue from regulated retail sales of electricity to residential, commercial, and industrial customers and from wholesale sales to other utilities. The regulated gas segment derives most of its revenue from regulated retail sales of natural gas to residential, commercial, and industrial customers and also obtains significant revenues by transporting gas owned by others through its distribution system. Pricing for regulated electric and gas sales are established separately by regulatory agencies; therefore, management also reviews each segment separately to make decisions regarding allocation of resources and in evaluating performance. Common operating costs, interest income, interest expense and income tax expense are allocated to each segment based on MidAmerican Funding allocators most related to the nature of the cost. “Nonregulated and other” in the tables below consists principally of nonregulated gas and electric activities and parent company interest expense. 22 The following tables provide information on a reportable operating segment basis (in millions): Three Months Nine Months EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 Segment Profit Information Operating revenues: Regulated electric $ 537 $ 494 $ 1,484 $ 1,370 Regulated gas 146 153 854 778 Nonregulated and other 302 120 855 422 Total $ 985 $ 767 $ 3,193 $ 2,570 Operating income: Regulated electric $ 157 $ 126 $ 346 $ 308 Regulated gas (7 ) (6 ) 35 24 Nonregulated and other 21 10 48 11 Total $ 171 $ 130 $ 429 $ 343 Net income: Regulated electric $ 103 $ 84 $ 231 $ 197 Regulated gas (5 ) (6 ) 17 11 Nonregulated and other 6 1 7 15 Total $ 104 $ 79 $ 255 $ 223 As of September30, December31, 2007 2006 Segment Asset Information Total assets (a): Regulated electric $ 7,109 $ 6,676 Regulated gas 946 1,002 Nonregulated and other 214 116 Total $ 8,269 $ 7,794 (a) Total assets by operating segment reflect the assignment of goodwill to applicable reporting units in accordance with GAAP. (7) Walter Scott, Jr. Energy Center Refer to Note7 of MidAmerican Energy’s Notes to Consolidated Financial Statements for information regarding the Walter Scott, Jr. Energy Center. (8) Long-Term Debt Refer to Note8 of MidAmerican Energy’s Notes to Consolidated Financial Statements for information regarding MidAmerican Funding’s long-term debt. 23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. MidAmerican Energy Company (“MidAmerican Energy”) is a public utility with electric and natural gas operations and is the principal subsidiary within MidAmerican Funding, LLC (“MidAmerican Funding”). Management’s Discussion and Analysis (“MD&A”) addresses the financial statements of MidAmerican Funding and its subsidiaries and MidAmerican Energy and its subsidiary as presented in this joint filing. Information in MD&A related to MidAmerican Energy, whether or not segregated, also relates to MidAmerican Funding. Information related to other subsidiaries of MidAmerican Funding pertains only to the discussion of the financial condition and results of operations of MidAmerican Funding. Where necessary, discussions have been segregated under the heading “MidAmerican Funding” to allow the reader to identify information applicable only to MidAmerican Funding. MD&A should be read in conjunction with the financial statements included in this Form 10-Q and the notes to those statements, together with MD&A in MidAmerican Energy’s and MidAmerican Funding’s most recently filed Annual Report on Form10-K. Forward-Looking Statements This report contains statements that do not directly or exclusively relate to historical facts. These statements are ‘‘forward-looking statements’’ within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements can typically be identified by the use of forward-looking words, such as ‘‘may,’’ ‘‘could,’’ ‘‘project,’’ ‘‘believe,’’ ‘‘anticipate,’’ ‘‘expect,’’ ‘‘estimate,’’ ‘‘continue,’’ “intend,” ‘‘potential,’’ ‘‘plan,’’ ‘‘forecast,’’ and similar terms. These statements are based upon MidAmerican Funding’s and/or MidAmerican Energy’s current intentions, assumptions, expectations and beliefs and are subject to risks, uncertainties and other important factors. Many of these factors are outside the control of MidAmerican Funding or MidAmerican Energy and could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These factors include, among others: · general economic and business conditions in the United States as a whole and in the midwestern United States and MidAmerican Energy’s service territory in particular; · the financial condition and creditworthiness of their significant customers and suppliers; · governmental, statutory, legislative, regulatory or administrative initiatives, proceedings or decisions, including those relating to the Energy Policy Act of 2005; · changes in, and compliance with, environmental laws, regulations, decisions and policies that could increase operating and capital improvement costs or affect plant output and/or delay plant construction; · weather effects on costs, sales and revenues; · changes in expected customer growth or usage of electricity or gas; · economic or industry trends that could impact electricity or gas usage; · increased competition in the power generation, electric or gas industries; · fuel, fuel transportation and power costs and availability; · changes in business strategy, development plans or customer or vendor relationships; · availability, term and deployment of capital; 24 · availability of qualified personnel; · unscheduled generation outages or repairs; · risks relating to nuclear generation; · financial or regulatory accounting principles or policies imposed by the Public Company Accounting Oversight Board, the Financial Accounting Standards Board (“FASB”), the Securities and Exchange Commission (“SEC”), the Federal Energy Regulatory Commission (“FERC”) and similar entities with regulatory oversight; · other risks or unforeseen events, including wars, the effects of terrorism, embargoes and other catastrophic events; and · other business or investment considerations that may be disclosed from time to time in MidAmerican Funding’s or MidAmerican Energy’s SEC filings or in other publicly disseminated written documents. Further details of the potential risks and uncertainties affecting MidAmerican Energy or MidAmerican Funding are described in their filings with the SEC, including Item1A and other discussions contained in this Form10-Q. MidAmerican Funding and MidAmerican Energy undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The foregoing review of factors should not be construed as exclusive. Executive Summary MidAmerican Energy’s earnings on common stock improved $59million to $275million for the first nine months of 2007 compared to $216million for the first nine months of 2006. MidAmerican Funding’s net income increased $32million to $255million for the first nine months of 2007 compared to $223million for the first nine months of 2006. The following significant events and changes, as discussed in more detail herein, highlight some of the factors that had an effect on MidAmerican Energy’s and MidAmerican Funding’s financial results: · MidAmerican Energy’s third quarter 2007 regulated electric gross margin increased $58million compared to 2006 due to improved margins on wholesale sales and greater electric retail sales volumes. MidAmerican Energy’s nonregulated gross margin increased $12million compared to the third quarter of 2006 due to a substantial increase in nonregulated electric sales volumes and improved margins per unit. · In February 2007, MidAmerican Energy’s electric distribution and transmission systems sustained extensive damage from several winter storms. Capital expenditures for restoration of facilities damaged by the storms totaled approximately $28million. Additionally, MidAmerican Energy incurred $11million of maintenance expense in the first quarter for storm restoration. · On June1, 2007, Walter Scott, Jr. Energy Center Unit No. 4 (“WSEC Unit4”), formerly Council Bluffs Energy Center Unit No.4, began commercial operation. The unit is a 790-megawatt (“MW”) (accredited capacity) supercritical, coal-fired generation plant operated by MidAmerican Energy. MidAmerican Energy owns 59.66% of the plant as a tenant in common with other owners of the plant and has invested $835million in the plant. · On July27, 2007, the Iowa Utilities Board (“IUB”) approved a settlement agreement between MidAmerican Energy and the Iowa Office of Consumer Advocate (“OCA”) in conjunction with MidAmerican Energy’s ratemaking principles application for up to 540MW (nameplate ratings) of additional wind-powered generation in Iowa. 25 Following is a discussion of various factors that affected earnings for the periods presented on the Consolidated Statements of Operations. Explanations include management’s best estimate of the impact of weather, customer growth and other factors. MidAmerican Energy’s and MidAmerican Funding’s future results could differ significantly from historical results. Results of Operations for the Three Months Ended September30, 2007 and 2006 Regulated Electric Gross Margin Three Months EndedSeptember30, 2007 2006 Gross margin (in millions): Operating revenues $ 537 $ 494 Less cost of fuel, energy and capacity 184 199 Electric gross margin $ 353 $ 295 Sales (Gigawatt hours (“GWh”)): Retail 5,850 5,515 Wholesale 3,097 2,618 Total 8,947 8,133 Electric gross margin for the third quarter of 2007 increased $58million compared to the third quarter of 2006 primarily due to a $41million increase in gross margin on wholesale sales, which include sales of energy to other utilities, municipalities and marketers inside and outside of MidAmerican Energy’s balancing authority area. Electric wholesale gross margin increased $38million as a result of improved average electric wholesale margins per megawatt hour sold, which was due to increased availability of low-cost energy principally resulting from the addition of WSEC Unit 4 generation. Wholesale sales volumes increased 18% resulting in a $3million increase in wholesale gross margin compared to the third quarter of 2006. Gross margin on electric retail sales increased $17million compared to the third quarter of 2006 due primarily to a 6% increase in retail sales volumes. The effect of warmer temperature conditions, an increase in the average number of retail customers and electricity usage factors not dependent on weather, such as home size, technology changes and multiple appliances, contributed $12 million to the improvement in electric retail gross margin. A decrease in fuel costs related to retail electric sales improved retail gross margin by $5 million due in part to a decrease in the portion of energy requirements met with higher cost generation resources as a result of the availability of WSEC Unit 4 and new wind-powered generation. 26 Regulated Gas Gross Margin Three Months Ended September30, 2007 2006 Gross margin (in millions): Operating revenues $ 146 $ 153 Less cost of gas sold 110 113 Gas gross margin $ 36 $ 40 Sales (000’s decatherms (“Dths”)): Retail 5,536 6,323 Wholesale 11,222 11,494 Total 16,758 17,817 Regulated gas revenues include purchased gas adjustment clauses through which MidAmerican Energy is allowed to recover the cost of gas sold from its retail gas utility customers. Consequently, fluctuations in the cost of gas sold do not directly affect gross margin or net income because revenues reflect comparable fluctuations through the purchased gas adjustment clauses. Regulated gas revenues and cost of gas sold decreased $10million due to the reduction in total sales volumes in the third quarter of 2007. Compared to the third quarter of 2006, MidAmerican Energy’s average per-unit cost of gas sold increased 3%, resulting in a $7million increase in gas revenues and cost of gas sold for the third quarter of 2007. The following table summarizes the variance in gas operating revenues based on the change in gas cost recoveries and margin components (in millions): Three Months Ended September30, 2007 vs. 2006 Change in recoveries of cost of gas sold: Average cost per unit $ 7 Sales volumes (10 ) Total change in cost of gas sold (3 ) Change in margin: Usage factors (2 ) Energy efficiency cost recovery (2 ) Total revenue variance $ (7 ) Usage factors includes the effect of warmer temperatures compared to the third quarter of 2006, a 1% growth in the average number of gas retail customers, and influences on customer usage other than weather, such as technology, energy efficiency and economics. Changes in revenues from the recovery of energy efficiency program costs are substantially matched with corresponding changes in other operating expenses. Regulated Operating Expenses Other operating expenses increased $4million for the third quarter of 2007 compared to the third quarter of 2006 due to increases of $3million in fossil-fueled generation operation costs, due in part to WSEC Unit4 beginning commercial operation in June 2007, and $2million in gas distribution costs. 27 Maintenance expenses for the third quarter of 2007 increased $10million compared to the third quarter of 2006 due to increases of $7million in generation maintenance, resulting principally from the timing of plant maintenance and new wind-powered generation, and $2million in electric distribution maintenance, due primarily to summer storms and related restoration costs. Depreciation and amortization expense for the third quarter of 2007 increased $12million compared to the third quarter of 2006 due to a $7million increase in utility plant depreciation expense as a result of additional plant in service, including 99 MW (nameplate capacity) of wind-powered generating facilities placed in service in the fourth quarter of 2006 and WSEC Unit4 on June1, 2007. Additionally, regulatory expense related to a revenue sharing arrangement in Iowa increased $4million as a result of higher Iowa electric equity returns. Refer to the “Utility Regulatory Matters” section for an explanation of the revenue sharing arrangement. Nonregulated Gross Margin Three Months Ended September30, 2007 2006 (In millions) MidAmerican Energy - Nonregulated operating revenues $ 299 $ 119 Less nonregulated cost of sales 272 104 Nonregulated gross margin $ 27 $ 15 MidAmerican Funding Consolidated - Nonregulated operating revenues $ 302 $ 120 Less nonregulated cost of sales 272 104 Nonregulated gross margin $ 30 $ 16 Nonregulated revenues, cost of sales and gross margin for the third quarter of 2007 increased compared to the third quarter of 2006 due primarily to an increase in nonregulated electric sales volumes driven by a greater number of commercial and industrial customers being served by MidAmerican Energy in the Illinois market. Beginning January1, 2007, the Illinois electricity market became fully competitive. Higher average prices and costs related to nonregulated electric sales also contributed to the increases. These increases were partially offset by the impact of a decrease in nonregulated gas sales volumes and average prices and costs. Non-Operating Income MidAmerican Energy’s non-operating income for the third quarter of 2007 increased $3million compared to the third quarter of 2006 due to an increase in interest income resulting from greater temporary cash and short-term investments during the third quarter of 2007 compared to the third quarter of 2006. Fixed Charges The $14million increase in MidAmerican Energy’s interest on long-term debt for the third quarter of 2007 compared to the third quarter of 2006 was primarily due to long-term debt issuances of $350million in October 2006 and $650 million in June 2007. 28 Income Taxes Federal law currently provides for federal production tax credits for energy produced by renewable electricity generation facilities, including wind-powered generation, for ten years after the in-service date. MidAmerican Energy’s income taxes for the third quarter of 2007 include $6million of additional production tax credits compared to the third quarter of 2006 due to additional wind-powered generation. State utility rate regulation in Iowa requires that the tax effect of certain timing differences be flowed through immediately to customers. Therefore, amounts that would otherwise have been recognized in income tax expense have been included as changes in regulatory assets. This flow-through treatment of such timing differences impacts the effective tax rates from year to year. Results of Operations for the Nine Months Ended September30, 2007 and 2006 Regulated Electric Gross Margin Nine Months EndedSeptember30, 2007 2006 Gross margin (in millions): Operating revenues $ 1,484 $ 1,370 Less cost of fuel, energy and capacity 557 517 Electric gross margin $ 927 $ 853 Sales (GWh): Retail 15,906 15,111 Wholesale 9,489 8,357 Total 25,395 23,468 Electric gross margin for the first nine months of 2007 increased $74million compared to the first nine months of 2006 principally due to a $50million increase in gross margin on wholesale sales, which include sales of energy to other utilities, municipalities and marketers inside and outside of MidAmerican Energy’s balancing authority area. Electric wholesale gross margin increased $36 million compared to the first nine months of 2006 as a result of improved average electric wholesale margins per megawatt hour sold, which was due to increased availability of low-cost energy principally resulting from the addition of WSEC Unit 4 generation. The remaining $14million increase in electric wholesale gross margin is attributable to a 14% increase in wholesale sales volumes compared to the first nine months of 2006 due to newly added wind-powered generation to supply retail customers, the addition of WSEC Unit 4 in June 2007 and greater regional wholesale market opportunities. Gross margin on electric retail sales increased $24million, with electric retail sales volumes increasing 5% compared to the first nine months of 2006. The effect of more extreme temperature conditions during the first nine months of 2007 compared to the first nine months of 2006, an increase in the average number of retail customers, and other retail usage factors, such as home size, technology changes and multiple appliances, contributed $27million to the improvement in electric retail gross margin. An increase in fuel costs related to Iowa retail electric sales reduced electric retail gross margin by $10million compared to the first nine months of 2006 due in part to an increase in the portion of energy requirements met with higher cost generation resources, particularly prior to the addition of WSEC Unit4. Additionally, recoveries of energy efficiency program costs increased electric retail gross margin by $3million compared to the first nine months of 2006. Changes in revenues from the recovery of energy efficiency program costs are substantially matched with corresponding changes in other operating expenses. 29 Regulated Gas Gross Margin Nine Months Ended September30, 2007 2006 Gross margin (in millions): Operating revenues $ 854 $ 778 Less cost of gas sold 684 619 Gas gross margin $ 170 $ 159 Sales (000’s Dths): Retail 53,100 46,266 Wholesale 34,892 34,811 Total 87,992 81,077 Regulated gas revenues include purchased gas adjustment clauses through which MidAmerican Energy is allowed to recover the cost of gas sold from its retail gas utility customers. Consequently, fluctuations in the cost of gas sold do not directly affect gross margin or net income because revenues reflect comparable fluctuations through the purchased gas adjustment clauses. Regulated gas revenues and cost of gas sold increased $59million due to improved sales volumes for the first nine months of 2007. Compared to the first nine months of 2006, MidAmerican Energy’s average per-unit cost of gas sold increased 2%, resulting in a $6 million increase in gas revenues and cost of gas sold. The following table summarizes the variance in gas operating revenues based on the change in gas cost recoveries and margin components (in millions): Nine Months Ended September30, 2007 vs. 2006 Change in recoveries of cost of gas sold: Sales volumes $ 59 Average cost per unit 6 Total change in cost of gas sold 65 Change in margin: Usage factors 10 Energy efficiency cost recovery 1 Total revenue variance $ 76 Usage factors includes the effect of colder temperature conditions in the first quarter of 2007 compared to the same period in 2006, a 1% increase in the average number of gas retail customers, and influences other than weather on customer usage, such as technology, energy efficiency and economics. Changes in revenues from the recovery of energy efficiency program costs are substantially matched with corresponding changes in other operating expenses. 30 Regulated Operating Expenses Other operating expenses increased $17million for the first nine months of 2007 compared to the first nine months of 2006 due largely to a $4million increase in energy efficiency program costs, a $3 million increase in gas distribution costs, and increases of $4 million and $3 million in fossil-fueled and nuclear generation operation costs, respectively. The increase in fossil-fueled generation operation costs is primarily attributable to WSEC Unit 4, which was placed in service on June 1, 2007. Changes in energy efficiency program costs are substantially matched by changes in related electric and gas revenues. Additionally, compared to the first nine months of 2006, information technology, transmission, electric distribution and a number of other operating costs each experienced less significant increases. These increases were partially offset by a $5million decrease in pension and postretirement costs compared to the first nine months of 2006. Maintenance expenses for the first nine months of 2007 increased $24million compared to the first nine months of 2006 due principally to $13million of costs incurred for restoration of facilities damaged by storms, primarily in February 2007. Additionally, fossil-fueled generation maintenance increased $5 million and other power generation maintenance costs increased $4million due to additional wind-powered generation facilities. Depreciation and amortization expense for the first nine months of 2007 decreased $4million compared to the first nine months of 2006 due to a $16million decrease in regulatory expense related to a revenue sharing arrangement in Iowa as a result of lower Iowa electric equity returns. Refer to the “Utility Regulatory Matters” section for an explanation of the revenue sharing arrangement. Partially offsetting this decrease was higher utility plant depreciation expense due to additional plant in service, including wind-powered generating facilities placed in service in the fourth quarter of 2006 and WSEC Unit 4 on June1, 2007. Nonregulated Gross Margin Nine Months Ended September30, 2007 2006 (In millions) MidAmerican Energy - Nonregulated operating revenues $ 849 $ 419 Less nonregulated cost of sales 783 392 Nonregulated gross margin $ 66 $ 27 MidAmerican Funding Consolidated - Nonregulated operating revenues $ 855 $ 422 Less nonregulated cost of sales 784 393 Nonregulated gross margin $ 71 $ 29 Nonregulated revenues, cost of sales and gross margin for the first nine months of 2007 increased compared to the first nine months of 2006 due primarily to an increase in nonregulated electric sales volumes driven by a greater number of commercial and industrial customers being served by MidAmerican Energy in the Illinois market. Beginning January 1, 2007, the Illinois electricity market became fully competitive. Higher average prices and costs related to nonregulated electric sales also contributed to the increases. These increases were partially offset by decreases in nonregulated gas sales volumes and average prices and costs. 31 Non-Operating Income MidAmerican Energy - MidAmerican Energy’s non-operating income for the first nine months of 2007 increased $8million compared to the first nine months of 2006 due primarily to a $6million increase in allowance for equity funds as a result of the increase in construction work in progress. As a regulated public utility, MidAmerican Energy is allowed to capitalize, and record as income, a cost of construction for equity funds used, based on guidelines set forth by the FERC. MidAmerican Funding - MidAmerican Funding’s non-operating income decreased $33million for first nine months of 2007 compared to the first nine months of 2006. In addition to the MidAmerican Energy item discussed above, MidAmerican Funding’s other income for the first nine months of 2006 includes $28million of pre-tax gains from sales of MidAmerican Funding’s shares of common stock of an electronic energy and metals trading exchange and a $4million pre-tax gain on MidAmerican Funding’s remaining shares of that common stock, which it donated to a charitable foundation. Other expense for the first nine months of 2006 reflects $4million of expense for the donation of the shares. Other income for the first nine months of 2006 also includes an $8million pre-tax gain on the sale of MidAmerican Funding’s non-controlling interest in a non-utility gas-fired cogeneration plant and $5million of pre-tax income resulting from changes in a financing arrangement related to a non-strategic investment in a hydroelectric generating plant. Fixed Charges The $19million increase in MidAmerican Energy’s interest on long-term debt was due to long-term debt issuances of $350million in October 2006 and $650 million in June 2007, offset partially by the maturity of higher interest rate debt in 2006. MidAmerican Energy is allowed to capitalize, and record as a reduction to fixed charges, a cost of construction for debt funds used, based on guidelines set forth by the FERC. The $3million increase in allowance for borrowed funds for the first nine months of 2007 was due to the increase in construction work in progress compared to the first nine months of 2006. Income Taxes Federal law currently provides for federal production tax credits for energy produced by renewable electricity generation facilities, including wind-powered generation, for ten years after the in-service date. MidAmerican Energy’s income taxes for the first nine months of 2007 include $9million of additional production tax credits compared to the first nine months of 2006 due to additional wind-powered generation. State utility rate regulation in Iowa requires that the tax effect of certain timing differences be flowed through immediately to customers. Therefore, amounts that would otherwise have been recognized in income tax expense have been included as changes in regulatory assets. This flow-through treatment of such timing differences impacts the effective tax rates from year to year. Liquidity and Capital Resources MidAmerican Energy and MidAmerican Funding have available a variety of sources of liquidity and capital resources, both internal and external. These resources provide funds required for current operations, construction expenditures, dividends, debt retirement and other capital requirements. As reflected on the Consolidated Statements of Cash Flows, MidAmerican Energy’s net cash provided by operating activities was $511million and $520million for the first nine months of 2007 and 2006, respectively. MidAmerican Funding’s net cash provided by operating activities was $476million and $478million for the first nine months of 2007 and 2006, respectively. 32 Utility Construction Expenditures MidAmerican Energy’s primary need for capital is utility construction expenditures, which totaled $879million for the first nine months of 2007. MidAmerican Energy’s utility construction expenditures for 2007, excluding the non-cash allowance for equity funds used during construction, are estimated to be approximately $1,331million, which includes $750million for the coal-fired and wind-powered generation projects discussed below; $143million for emissions control equipment to address current and anticipated air quality regulations; and $438million for ongoing operational projects, including connections for new customers and facilities to accommodate load growth. Capital expenditure needs are reviewed regularly by management and may change significantly as a result of such reviews. MidAmerican Energy expects to fund these capital expenditures with short-term borrowings, cash flows from operations and the issuance of long-term debt. MidAmerican Energy has constructed WSEC Unit4, a 790-MW (accredited capacity) supercritical, coal-fired generating plant, which began commercial operation on June1, 2007. MidAmerican Energy operates the plant and holds an undivided ownership interest as a tenant in common with the other owners of the plant. In conjunction with the completion of the project, MidAmerican Energy transferred a 1.01% ownership interest in WSEC Unit4 to another public utility as partial payment for electric distribution property MidAmerican Energy received from the utility in 2005. Accordingly, MidAmerican Energy’s ownership interest is 59.66%, or approximately 471MW. Prior to construction, MidAmerican Energy obtained approval from the IUB to include the Iowa portion of the actual cost of WSEC Unit4 in its Iowa rate base as long as the actual cost did not exceed the agreed cap that MidAmerican Energy deemed reasonable. As of September30, 2007, MidAmerican Energy had invested $835million in the plant, including $63million of non-cash allowance for equity funds used during construction. It is presently expected that the actual final cost of WSEC Unit4 will be within the agreed cap. If the cap is ultimately exceeded, MidAmerican Energy has the right to demonstrate the prudence of the expenditures above the cap, subject to regulatory review. Refer to Note7 of MidAmerican Energy’s Notes to Consolidated Financial Statements in Item1 for a discussion of the material financial statement impacts of WSEC Unit4 being placed in service. On April18, 2006, the IUB approved a settlement agreement regarding ratemaking principles for additional wind-powered generation capacity to be installed in Iowa in 2006 and 2007. On July27, 2007, the IUB approved a settlement agreement in conjunction with MidAmerican Energy’s ratemaking principles application for up to 540MW (nameplate ratings) of additional wind-powered generation capacity in Iowa to be placed in service on or before December31, 2013. With the exception of 123MW (nameplate ratings) of capacity MidAmerican Energy has under construction, all new wind-powered generation capacity up to the 540MW will be subject to the 2007 settlement agreement. Including the 123 MW previously mentioned, MidAmerican Energy has 213 MW (nameplate ratings) of wind-powered generation under construction that is expected to be in service by December31, 2007. Another 75 MW (nameplate ratings) of wind-powered generation is under construction and expected to be in service in mid-2008. Generally speaking, accredited capacity ratings for wind-powered generation facilities are considerably less than the nameplate ratings due to the varying nature of wind. MidAmerican Energy continues to pursue additional cost effective wind-powered generation. Refer to Note4 of Notes to Consolidated Financial Statements in Item1 for a more in-depth discussion of the settlement agreement. Refer to the “Environmental Matters” section later in MD&A for additional information regarding capital expenditures for emission control equipment. Spent Nuclear Fuel In the third quarter of 2007, MidAmerican Energy implemented a practice of retiring fully amortized spent nuclear fuel two years after it is removed from a reactor. Accordingly, electric utility plant and accumulated depreciation and amortization were each reduced by $227 million, the original cost of the qualifying spent nuclear fuel. The adjustment did not affect net utility plant, net income or cost of service. 33 Contractual Obligations and Commercial Commitments During the nine-month period ended September30, 2007, there were no material changes outside the normal course of business in MidAmerican Energy’s and MidAmerican Funding’s contractual obligations and commercial commitments from the information provided in Item7 of their Annual Report on Form10-K for the year ended December31, 2006, other than the issuance of $650million of long-term debt on June29, 2007 and the payment of $200million of previously deferred construction payments. Debt Issuance On June29, 2007, MidAmerican Energy issued $400million of 5.65% Senior Notes due July15, 2012, and $250million of 5.95% Senior Notes due July15, 2017. The proceeds are being used by MidAmerican Energy to pay construction costs of its interest in WSEC Unit4 and its wind projects in Iowa, to repay short-term indebtedness and for general corporate purposes. Debt Authorizations and Credit Facilities MidAmerican Energy has authority from the FERC to issue through April14, 2009, short-term debt in the form of commercial paper and bank notes aggregating $800million. MidAmerican Energy currently has in place a $500million revolving credit facility, expiring July6, 2012, that supports its $380million commercial paper program and its variable rate pollution control revenue obligations. MidAmerican Energy currently has an effective registration statement with the SEC to issue up to $680million of long-term securities. It also has authorization from the FERC to issue long-term securities totaling up to $700million through May14, 2009. Additionally, regarding annual and multiple year capital projects, MidAmerican Energy has authorizations, expiring May2, 2009 and May2, 2011, respectively, from the Illinois Commerce Commission (“ICC”) to issue up to an aggregate of $631million of long-term debt securities. On July11, 2007, MidAmerican Energy received authorization from the ICC to refinance approximately $57million of pollution control revenue bonds issued in 1993. In conjunction with the March 1999 merger, MidAmerican Energy committed to the IUB to use commercially reasonable efforts to maintain an investment grade rating on its long-term debt and to maintain its common equity level above 42% of total capitalization unless circumstances beyond its control result in the common equity level decreasing to below 39% of total capitalization. MidAmerican Energy must seek the approval of the IUB of a reasonable utility capital structure if MidAmerican Energy’s common equity level decreases below 42% of total capitalization, unless the decrease is beyond the control of MidAmerican Energy. MidAmerican Energy is also required to seek the approval of the IUB if MidAmerican Energy’s equity level decreases to below 39%, even if the decrease is due to circumstances beyond the control of MidAmerican Energy. If MidAmerican Energy’s common equity level were to drop below the required thresholds, MidAmerican Energy’s ability to issue debt could be restricted. As of September30, 2007, MidAmerican Energy’s common equity ratio was 50.9% computed on a basis consistent with its commitment. Other Financing Information MidAmerican Funding or one of its subsidiaries, including MidAmerican Energy, may from time to time seek to retire its outstanding debt through cash purchases and/or exchanges for other securities, in open market purchases, privately negotiated transactions or otherwise. The repurchases or exchanges, if any, will depend on prevailing market conditions, the issuing company’s liquidity requirements, contractual restrictions and other factors. The amounts involved may be material. Credit Ratings Risks As of September30, 2007, MidAmerican Energy’s senior unsecured debt credit ratings were as follows: Fitch Ratings, “A/stable;” Moody’s Investor Service, “A2/stable;” and Standard and Poor’s, “A-/stable.” 34 Debt and preferred securities of MidAmerican Funding and MidAmerican Energy may be rated by nationally recognized credit rating agencies. Assigned credit ratings are based on each rating agency’s assessment of MidAmerican Funding’s or MidAmerican Energy’s ability to, in general, meet the obligations of its issued debt or preferred securities. The credit ratings are not a recommendation to buy, sell or hold securities, and there is no assurance that a particular credit rating will continue for any given period of time. Other than the energy supply and marketing agreements discussed below, neither MidAmerican Funding nor MidAmerican Energy has any credit agreements that require termination or a material change in collateral requirements or payment schedule in the event of a downgrade in the credit ratings of the respective company’s securities. In conjunction with its risk management activities, MidAmerican Energy must meet credit quality standards as required by counterparties. In accordance with industry practice, master agreements that govern MidAmerican Energy’s energy supply and marketing activities either specifically require it to maintain investment grade credit ratings or provide the right for counterparties to demand “adequate assurances” in the event of a material adverse change in MidAmerican Energy’s creditworthiness. If one or more of MidAmerican Energy’s credit ratings decline below investment grade, MidAmerican Energy may be required to post cash collateral, letters of credit or other similar credit support to facilitate ongoing wholesale energy supply and marketing activities. As of September30, 2007, MidAmerican Energy’s estimated potential collateral requirements totaled approximately $173million. MidAmerican Energy’s potential collateral requirements could fluctuate considerably due to seasonality, market price volatility, and a loss of key MidAmerican Energy generating facilities or other related factors. Utility Regulatory Matters Rate Matters The IUB has approved a series of electric settlement agreements between MidAmerican Energy, the Iowa Office of Consumer Advocate (“OCA”) and other intervenors, under which MidAmerican Energy has agreed not to seek a general increase in electric base rates to become effective prior to January1, 2014, unless its Iowa jurisdictional electric return on equity in any year covered by the applicable agreement falls below 10%, computed as prescribed in each respective agreement. As a party to the settlement agreements, the OCA has agreed not to request or support any decrease in MidAmerican Energy’s Iowa electric base rates to become effective prior to January1, 2014. Refer to Note4 of MidAmerican Energy’s Notes to Consolidated Financial Statements in Item1 for further discussion of these rate matters. In an order issued September27, 2004, the IUB required MidAmerican Energy to file various plans to fully equalize and consolidate its class zonal electric rates by the end of each of the years 2007 through 2010. On October18, 2004, MidAmerican Energy filed a motion for reconsideration opposing full rate equalization and proposing a series of rate reductions. On March21, 2005, the IUB required MidAmerican Energy to file additional information about potential rate changes concerning phased equalization or consolidation of existing zonal rate differences that could have the effect of bringing rates together on a basis designed to have no impact on the overall revenues MidAmerican Energy receives from its Iowa electric customers. MidAmerican Energy filed the requested information on April11, 2005. In the same proceeding, MidAmerican Energy has a pending plan to reduce rates for some residential customers by a total of approximately $4million in the 2008-2009 time frame in addition to the reductions to be offset by cost decreases related to existing contracts. On June19, 2006, without ruling on revenue requirement issues, the IUB issued an order requiring MidAmerican Energy to hold informal workshops in 2007 and file a comprehensive class cost-of-service study and a revenue neutral rate equalization/rate consolidation plan by mid-2009. MidAmerican Energy completed the series of informal workshops in October 2007. Refer to Note4 of Notes to Consolidated Financial Statements in Item1 for discussion of a July 2007 settlement agreement and its impact on zonal rate equalization in Iowa. 35 Electric Market Developments On July13, 2004, the FERC issued an order requiring MidAmerican Energy to conduct a study to determine whether MidAmerican Energy or its affiliates possess generation market power as part of the FERC’s triennial market power review process. MidAmerican Energy must show the absence of generation market power in order to be allowed to continue to sell wholesale electric power at market-based rates. MidAmerican Energy filed the required study on October29, 2004. On June1, 2005, the FERC issued an order setting for investigation the reasonableness of MidAmerican Energy’s market-based rates within its balancing authority area. The order also terminated the previously established November1, 2004, refund date and instead required that market-based sales made by MidAmerican Energy within its balancing authority area beginning August7, 2005, be subject to refund until the matter is resolved. In response to the order, MidAmerican Energy filed a proposed cost-based sales tariff (“CBST”) applicable to sales made within its balancing authority area to replace its market-based sales tariff. On March17, 2006, the FERC issued an order (“March17 Order”) accepting MidAmerican Energy’s commitment not to make sales using market-based rates in its balancing authority area but rejected the proposed applicable tariff language. MidAmerican Energy filed revised tariff language together with a request for clarification, or in the alternative, rehearing (“Request for Clarification”) of the March17 Order. On November9, 2006, the FERC approved a settlement agreement among MidAmerican Energy and the other parties to the proceeding for rates to be charged under the CBST and ordered that refunds be paid to customers within 30 days for certain sales transactions in the balancing authority area on or after August7, 2005. MidAmerican Energy timely made the refunds of an immaterial amount. Any actual remaining refund will depend upon the FERC’s ruling on the Request for Clarification and the applicability of the CBST to certain sales made within the balancing authority area for delivery outside the balancing authority area. MidAmerican Energy believes the ultimate outcome of this matter will not have a material effect on its financial results. On June21, 2007, the FERC issued Order697 addressing electric wholesale market-based sales for the utility industry. MidAmerican Energy had previously made changes to its wholesale sales practices that it believes substantially comply with the requirements of Order697. Subject to a request for clarification filed by MidAmerican Energy regarding the schedule for its next triennial review established by Order 697, MidAmerican Energy’s next triennial filing will occur in June 2008. Environmental Matters MidAmerican Energy’s generating facilities are subject to applicable provisions of the Clean Air Act and related air quality standards promulgated by the United States Environmental Protection Agency (“EPA”). The Clean Air Act provides the framework for regulation of certain air emissions and permitting and monitoring associated with those emissions. MidAmerican Energy believes it is in material compliance with current air quality requirements. The EPA has in recent years implemented and proposed more stringent national ambient air quality standards. Additionally, legislation is pending, and could be proposed in the future, that may impact MidAmerican Energy if enacted. MidAmerican Energy has implemented a planning process that forecasts the site-specific controls and actions that may be required to meet emissions reductions as promulgated by the EPA. The plan allows MidAmerican Energy to more effectively manage its expenditures required to comply with emissions standards. On April1, 2006, MidAmerican Energy submitted to the IUB an updated plan, as required every two years by Iowa law, which increased its estimate of required expenditures. MidAmerican Energy currently estimates that the incremental capital expenditures for emission control equipment to comply with air quality requirements will total approximately $540million for January1, 2007 through December31, 2015. Additionally, MidAmerican Energy expects to incur significant incremental operating costs in conjunction with the utilization of the emissions control equipment. Estimates of the environmental capital and operating requirements may change significantly at any time as a result of, among other factors, changes in related regulations, prices of products used to meet the requirements and management’s strategies for achieving compliance with the regulations. Refer to Item1. Business of MidAmerican Energy’s most recently filed Form10-K for further discussion of air quality standards affecting MidAmerican Energy. As a result of increased attention to climate change in the United States, numerous bills have been introduced in the current session of the United States Congress that would reduce greenhouse gas emissions in the United States. Congressional leadership has made climate change legislation a priority, and many congressional observers expect to see the passage of climate change legislation within the next several years. In addition, nongovernmental organizations have become more active in initiating citizen suits under existing environmental and other laws. In April 2007, a United States Supreme Court decision concluded that the EPA has the authority under the Clean Air Act to regulate emissions of greenhouse gases from motor vehicles. In addition, pending cases that address the potential public nuisance from greenhouse gas emissions from electricity generators and the EPA’s failure to regulate greenhouse gas emissions from new and existing coal-fired plants are expected to become active. Furthermore, while debate continues at the national level over the direction of domestic climate policy, several states have developed state-specific laws or regional legislative initiatives to reduce greenhouse gas emissions, including Oregon, Washington, California and several Northeastern states, and individual state actions to regulate greenhouse gas emissions are likely to increase. The impact of any pending judicial proceedings and any pending or enacted federal and state climate change legislation and regulation cannot be determined at this time; however, adoption of stringent limits on greenhouse gas emissions could significantly impact MidAmerican Energy’s current and future fossil-fueled facilities, and, therefore, its financial results. 36 New Accounting Pronouncements For a discussion of new accounting pronouncements affecting MidAmerican Energy and MidAmerican Funding, refer to Note2 of Notes to Consolidated Financial Statements in Item1. Critical Accounting Policies and Estimates Certain accounting policies require management to make estimates and judgments concerning transactions that will be settled in the future. Amounts recognized in the financial statements from such estimates are necessarily based on numerous assumptions involving varying and potentially significant degrees of judgment and uncertainty. Accordingly, the amounts currently reflected in the financial statements will likely increase or decrease in the future as additional information becomes available. Estimates are used for, but not limited to, the accounting for the effects of certain types of regulation, derivatives, impairment of long-lived assets and goodwill, accrued pension and other postretirement expense, income taxes and revenue recognition - unbilled revenue. For a discussion of MidAmerican Energy’s and MidAmerican Funding’s critical accounting policies, see Item7 of their Annual Report on Form10-K for the year ended December31, 2006. MidAmerican Energy’s and MidAmerican Funding’s critical accounting policies have not changed materially since December31, 2006, other than the adoption of FIN48. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Refer to Note3 of Notes to Consolidated Financial Statements in Item1 for disclosure of MidAmerican Energy’s derivative positions as of September30, 2007 and December31, 2006. For quantitative and qualitative disclosures about market risk affecting MidAmerican Energy and MidAmerican Funding, see Item7A of their Annual Report on Form10-K for the year ended December31, 2006. MidAmerican Energy’s and MidAmerican Funding’s exposure to market risk and their management of such risk has not changed materially since December31, 2006. Item 4. Controls and Procedures. Under the supervision and with the participation of MidAmerican Funding’s and MidAmerican Energy’s management, including the respective persons acting as chief executive officer and chief financial officer, each company performed evaluations regarding the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule 13a-15(e) promulgated under the Securities and Exchange Act of 1934, as amended) as of September30, 2007. Based on those evaluations, MidAmerican Funding’s and MidAmerican Energy’s management, including the respective persons acting as chief executive officer and chief financial officer, concluded that its disclosure controls and procedures were effective. There have been no changes during the quarter covered by this report in MidAmerican Funding’s or MidAmerican Energy’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, its internal control over financial reporting. 37 PART II – OTHER INFORMATION Item1. Legal Proceedings. On December28, 2004, an apparent gas explosion and fire resulted in three fatalities, one serious injury and property damage at a commercial building in Ramsey, Minnesota. According to the Minnesota Office of Pipeline Safety, an improper installation of a pipeline connection may have been a cause of the explosion and fire. A predecessor company to MidAmerican Energy provided gas service in Ramsey, Minnesota, at the time of the original installation in 1980. In 1993, a predecessor of CenterPoint Energy, Inc. (“CenterPoint”) acquired all of the Minnesota gas properties owned by the MidAmerican Energy predecessor company. All of the wrongful death, personal injury and property damage claims arising from this incident have been settled by CenterPoint. MidAmerican Energy’s exposure, if any, to these settlements is covered under its liability insurance to which a $2million retention applies. Two lawsuits naming MidAmerican Energy as a third party defendant have been filed by CenterPoint Energy Resources Corp. in the U.S. District Court, District of Minnesota, related to this incident. The complaints seek reimbursement of all sums associated with CenterPoint’s replacement of all service lines in the MidAmerican Energy predecessor company’s properties located in Minnesota at a cost of approximately $39million according to publicly available reports. MidAmerican Energy filed a motion for summary judgment in both of these actions requesting that CenterPoint’s third party claims based upon misrepresentation and negligent installation and negligent operation and maintenance of the gas pipeline be barred. On March5, 2007, the U.S. District Court issued an order granting MidAmerican Energy’s motion for summary judgment as to CenterPoint’s misrepresentation and negligent installation claims and denying MidAmerican Energy’s motion for summary judgment as to CenterPoint’s negligent operation and maintenance claims. A court-ordered settlement conference was held September21, 2007, but the parties did not achieve a settlement. Subsequently, the court ordered the parties to be ready for trial on or after February1, 2008. MidAmerican Energy intends to vigorously defend its position in these claims and believes their ultimate outcome will not have a material impact on its financial results. Other than the litigation described above, MidAmerican Funding and its subsidiaries currently have no material legal proceedings. Information on MidAmerican Energy’s environmental matters is included in the “Environmental Matters” section of MD&A in Item2. Information regarding MidAmerican Energy’s regulatory matters is included in the “Utility Regulatory Matters” section of MD&A in Item2. Item1A. Risk Factors. There has been no material change to MidAmerican Funding’s or MidAmerican Energy’s risk factors from those disclosed in Item1A of their Annual Report on Form10-K for the year ended December31, 2006. Item2. Unregistered Sales of Equity Securities and Use of Proceeds. Not applicable. Item3. Defaults Upon Senior Securities. Not applicable. Item4. Submission of Matters to a Vote of Security Holders. Not applicable. 38 Item5. Other Information. Not applicable. Item6. Exhibits. The exhibits listed on the accompanying Exhibit Index are filed as a part of this Quarterly Report. 39 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MIDAMERICAN FUNDING, LLC MIDAMERICAN ENERGY COMPANY Registrants Date: November2, 2007 /s/Thomas B. Specketer Thomas B. Specketer Vice President and Controller of MidAmerican Funding, LLC and MidAmerican Energy Company (principal financial and accounting officer) 40 EXHIBIT INDEX Exhibit No. Description MidAmerican Energy 15 Awareness Letter of Independent Registered Public Accounting Firm 31.1 Chief executive officer certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Chief financial officer certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Chief executive officer certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Chief financial officer certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 MidAmerican Funding 31.3 Chief executive officer certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.4 Chief financial officer certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.3 Chief executive officer certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.4 Chief financial officer certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 41
